            Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                    )
LOREEN CHAVIS,                                      )
425 60th St., NE, Apt. 1                            )
Washington, DC 20019,                               )
                                                    )
                      Plaintiff,                    )
                                                    )       Civil Action No.
              v.                                    )
                                                    )
TYRONE GARRETT, in his official capacity as         )
Executive Director of the DISTRICT OF               )
COLUMBIA HOUSING AUTHORITY,                         )
1133 North Capitol St. NE                           )
Washington, D.C. 20002                              )
                                                    )
              and                                   )
                                                    )
DISTRICT OF COLUMBIA HOUSING                        )
AUTHORITY, 1133 North Capitol St. NE                )
Washington, D.C. 20002,                             )
                                                    )
                      Defendants.                   )
                                                    )


                                        COMPLAINT

                                   PRELIMINARY STATEMENT

       Plaintiff Loreen Chavis, a survivor of domestic violence and participant in the District of

Columbia’s Housing Choice Voucher Program, seeks declaratory and injunctive relief, damages,

costs, and reasonable attorneys’ fees, for harms flowing from the D.C. Housing Authority’s

unlawful termination of her housing assistance and unlawful denial of her related request for a

hearing concerning her entitlement to, and the amount of, that assistance. These actions by the

Housing Authority violate Ms. Chavis’s rights under the Due Process Clause of the Fifth

Amendment to the U.S. Constitution; the Violence Against Women Reauthorization Act of 2013,
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 2 of 18



34 U.S.C. § 12291 et seq., and regulations promulgated thereunder at 24 C.F.R. parts 5 and 982;

and Title 14 of the D.C. Municipal Regulations. As a result of these violations, Ms. Chavis and

her family have not been able to pay her rent since January 2019 and are imminently at risk of

eviction.

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction under 28 U.S.C. § 1331, which provides that the district

courts have jurisdiction over all civil actions arising under the laws of the United States. In this

case, the Court has jurisdiction under section 1331 to provide remedies under 42 U.S.C. § 1983,

for deprivation of federal rights by Defendants under color of the laws of the District of Columbia.

       2.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over Count III

of this Complaint, which claims deprivation of rights under D.C. law, because that Count arises

from the same case or controversy, and shares a common nucleus of operative facts, as Plaintiff’s

claims for violations of federal law under 42 U.S.C. § 1983.

                                             PARTIES

       3.      Plaintiff Loreen Chavis is a resident of the District of Columbia who currently resides

with two children at 425 60th Street, NE Apartment 1, Washington, DC 20019. Since on or about

December 2017, Ms. Chavis has been a participant in the D.C. Housing Choice Voucher Program

through which the D.C. Housing Authority has paid a portion of the rent for her household.

       4.      Defendant Tyrone Garrett is sued in his official capacity as Executive Director of the

Defendant D.C. Housing Authority (“Housing Authority”). The Housing Authority is a federally-

funded public housing authority organized pursuant to D.C. enabling legislation, D.C. Code §§ 6-201

et seq., for the purpose of providing decent, safe, and sanitary low-cost housing to moderate and lower

income families and individuals. The Housing Authority administers the local portion of the federal




                                                  2
               Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 3 of 18



Section 8 Housing Choice Voucher Program (“HCVP”), codified at 42 U.S.C. § 1437f(o). The

Housing Authority is a “corporate body” with “legal existence separate from the District

government.” D.C. Code § 6-202(a). The Defendants are “persons” within the meaning of 42

U.S.C. § 1983. At all relevant times, Defendants have acted under a continuing policy or practice

that constitutes action under color of D.C. law within the meaning of 42 U.S.C. § 1983.

                       STATUTORY AND REGULATORY FRAMEWORK

           The Housing Choice Voucher Program and the Violence Against Women Act

          5.    Congress created the HCVP under the Housing and Urban-Rural Recovery Act of

1983. The HCVP, enacted as Section 8 of the United States Housing Act of 1937, is codified at 42

U.S.C. § 1437f(o). The United States Department of Housing and Urban Development (“HUD”) has

promulgated regulations implementing the program at 24 C.F.R. Part 982. The HCVP, commonly

known as “Section 8,” is one of several rent subsidy programs aiding lower income families.

          6.    The purpose of rent subsidy programs, including the HCVP, is to aid “low-income

families in obtaining a decent place to live and of promoting economically mixed housing . . . .” 42

U.S.C. § 1437f(a). The HCVP is designed and intended to assist low-income families, such as Ms.

Chavis’s family, by providing rent subsidies that enable them to rent units in the private rental housing

market.

          7.    The federal government, through HUD, allocates funds to local public housing

agencies to administer the HCVP. Under the regulations, the local public housing agency enters into

a Housing Assistance Payments (“HAP”) contract with a property owner on behalf of an eligible

family and agrees to subsidize the rental payment in an amount based on the family’s income. 24

C.F.R. § 982.451. The subsidized rent payments are often referred to as HAP payments.




                                                   3
              Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 4 of 18



        8.      HCVP participants are required to pay approximately thirty percent of their

household income toward the rent each month. 42 U.S.C. § 1437f(o)(2)(A). This payment is often

referred to as the Total Tenant Payment.

        9.      Under the HCVP, the “participant” is the family that has been admitted to the

program and is currently assisted in the program. A “family” is a person or group of persons. 24

C.F.R. § 982.4(b).

        10.     Congress enacted the Violence Against Women Act (“VAWA”) to provide certain

protections for women, such as Ms. Chavis, who become victims of domestic violence. The VAWA

is codified at 34 U.S.C. § 12291 et seq.

        11.     VAWA establishes an enforceable statutory right for tenants receiving assistance

under covered housing programs, prohibiting denial or termination of assistance to such tenants

on the basis that they have been a victim of domestic violence. 34 U.S.C. § 12491(b)(1). The

statute requires that a tenant receiving assistance under the HCVP may not be denied assistance or

terminated “on the basis that the . . . tenant is or has been a victim of domestic violence . . . if

the . . . tenant otherwise qualifies for . . . assistance.” Id.

        12.     Under VAWA, the term “covered housing program” means, among others, the

program under section 8 of the United States Housing Act of 1937. 34 U.S.C. § 12491(a)(3).

        13.     HUD regulations implementing this individualized statutory right expressly require

that if an assisted family breaks up because of “an occurrence of domestic violence”, the local

housing authority “must ensure that the victim retains assistance.” 24 C.F.R. § 982.315(a)(2).

              District of Columbia Housing Act of 1999 and District of Columbia
                               Municipal Regulations Title 14

        14.     The D.C. Housing Authority Administrative Plan, set forth in chapters 49 through

59 of Title 14 of the D.C. Municipal Regulations, governs how the Housing Authority shall



                                                     4
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 5 of 18



implement the requirements found in the applicable federal laws, regulations, and notices, as well

as the requirements of the D.C. Code, regarding the HCVP.

       15.     D.C. regulations parallel federal law by providing that if the family breaks up due

to domestic violence or intrafamily offenses, the “victim of the violence or offense shall continue

to receive assistance.” 14 D.C.M.R. § 5317.6(b)(1). Specific procedures apply when a family

receiving assistance under the HCVP breaks up into two different families, such as in cases of

divorce or domestic violence. 14 D.C.M.R. § 5317.6.

       16.     A victim may submit documentation of domestic violence to the Housing Authority

by providing any of the following: a) HUD-approved certification forms; b) records from law

enforcement, court or administrative agencies; or c) documentation signed by the victim and a

provider from whom the victim sought assistance in the situation who attests under penalty of

perjury that he or she believes that the incident(s) of domestic violence constitute(s) grounds for

VAWA protection. 14 D.C.M.R. §§ 4907.12 and 5317.6(c).

       17.     If the Housing Authority receives documentation that the head of household

committed domestic violence against a member of the household, and seeks to remove the head of

household from the assisted family, DCHA is required to undertake a specific process to determine

who will retain assistance. 14 D.C.M.R. § 5317.6(c) and (d). Prior to making a determination, the

Housing Authority must notify both individuals that only one person shall retain assistance, how

the Housing Authority will make the decision, and what information the individuals can provide.

14 D.C.M.R. § 5317.6(c)(1)-(2). After making its determination, the Housing Authority must

notify both individuals in writing of its decision and the basis for its decision. 14 D.C.M.R.

§ 5317.6(c)(3). The person who does not “continue to receive assistance” is entitled to challenge

that determination at an informal hearing. 14 D.C.M.R. § 5317.6(c)(4).




                                                5
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 6 of 18



       18.     In addition to establishing the notice and informal hearing rights set forth above,

the D.C. Municipal Regulations separately provide that when the Housing Authority takes adverse

action against participants — which includes decisions terminating assistance — participants

affected by that adverse action are entitled to notice and an informal hearing to challenge the

adverse action. See 14 D.C.M.R. § 8902.1. This requirement derives from the due process

requirements addressed in Goldberg v. Kelly, 397 U.S. 254 (1970), which entitle an individual to

notice and an opportunity to be heard before housing benefits, which are constitutionally-protected

property interests, may be terminated or otherwise adversely affected.

       19.     The D.C. Municipal Regulations regarding informal hearing procedures for the

HCVP define a “participant [family]” as “a family that has been admitted to the PHA [Public

Housing Agency] program and is currently assisted in the program.” 14 D.C.M.R. § 8999. A

family is defined as “a person or group of persons, as determined by the PHA, approved to reside

in a unit with assistance under the program.” 14 D.C.M.R. § 8999.

       20.     When a participant receives notice of an adverse action that the Housing Authority

proposes to take, the participant should also be notified of the time frame in which to request an

informal hearing to contest the proposed action. 14 D.C.M.R. § 8902.3.

       21.     If an adversely affected participant timely requests an informal hearing, a hearing

officer designated by the Housing Authority conducts the informal hearing, at which both the

participant and the Housing Authority have the opportunity to present evidence and arguments.

14 D.C.M.R. § 8904.1 et seq. Following the hearing, the hearing officer issues a written proposed

decision. 14 D.C.M.R. § 8905.1.




                                                6
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 7 of 18



       22.     If either party disagrees with the hearing officer’s decision, it may appeal to the

Executive Director of the Housing Authority. In that event, “the Executive Director will render a

final written decision within fifteen (15) days of receipt of the request.” 14 D.C.M.R. § 8905.4.

                                               FACTS

                          Family and Domestic Violence Background

       23.     Plaintiff Loreen Chavis married her ex-husband, Roger Avent, on February 15,

2000. Ms. Chavis and Mr. Avent have three children, ages 14, 18, and 21. Ms. Chavis went by

the name Loreen Avent from the time of her marriage until she changed her last name to Chavis

at the time of her divorce in February 2019.

       24.     On or about December 1, 2017, Ms. Chavis and Mr. Avent received an enhanced

HCVP voucher due to the closing of the Sursum Corda public housing property.

       25.     Mr. Avent went to the Housing Authority without Ms. Chavis’s knowledge and

listed himself as the “head of household” on the voucher.

       26.     While Ms. Chavis and Mr. Avent lived together, Mr. Avent’s income comprised

approximately one-third of the total household income, and Ms. Chavis’s income comprised the

rest. Pursuant to 42 U.S.C. § 1437f(o)(2)(A), the amount of the voucher based upon their joint

income was approximately $300, and Mr. Avent and Ms. Chavis were responsible for the

remainder of the rent, i.e., the Total Tenant Payment. See supra at ¶ 8.

       27.     On September 2, 2018, Mr. Avent verbally threatened Ms. Chavis’s life, in the

presence of their two children. Ms. Chavis called the police, filed a police report, and sought and

obtained a Civil Protection Order against Mr. Avent.

       28.     When Ms. Chavis contacted the police, Mr. Avent vacated the household, leaving

Ms. Chavis and her children as the tenants.




                                                 7
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 8 of 18



                             Proceedings at the Housing Authority

       29.     Ms. Chavis was concerned that when her ex-husband vacated the household he

would — and she would not — retain the housing subsidy, because Mr. Avent was listed on the

HCVP voucher as the head of household. Without the subsidy, she would be unable to pay her

rent and subject to eviction from her home.

       30.     On October 10, 2018, Ms. Chavis, through counsel, contacted the Housing

Authority about initiating the family breakup process, which would ensure that she would continue

to receive assistance due to the domestic violence.

       31.     On October 26, 2018, Ms. Chavis and counsel went to the Housing Authority and

met with three Housing Authority officials, providing them with copies of the Civil Protection

Order. Ms. Chavis also provided to them a letter that she had obtained from D.C. Survivors and

Advocates for Empowerment attesting that she was the victim of domestic violence and had sought

services.

       32.     The Housing Authority acknowledged receipt of the documents and notified Ms.

Chavis and counsel that it would be in touch. Counsel received no further communication from

the Housing Authority despite reaching out several times over the following weeks.

       33.     On November 29, 2018, Ms. Chavis, through counsel, sent another letter to the

Housing Authority, requesting confirmation that Ms. Chavis would continue to receive assistance.

She received no response to this letter.

       34.     Unrelated to these events, also on November 29, 2018, the Housing Authority

issued a Notice of Final Rule Making — Violence Against Woman Act, which promulgated new

regulations governing the family breakup process in cases of domestic violence, detailing and

further clarifying the process for removing the head of household.




                                                8
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 9 of 18



       35.     On December 13, 2018, Ms. Chavis, through counsel, sent yet another letter to the

Housing Authority, requesting it to comply with the new rules and regulations issued on November

29, 2018. Specifically, Ms. Chavis reiterated her request for confirmation that she would continue

to receive assistance, pursuant to the regulations. Ms. Chavis’s letter requested a response by

December 19, 2018. Ms. Chavis received no response to this letter.

       36.      On December 21, 2018, Ms. Chavis, through counsel, sent a letter to Watson

Fennell, Director of the Office of Fair Hearings at the Housing Authority. In her letter, Ms. Chavis

requested informal resolution or an informal hearing regarding the Housing Authority’s failure to

take action on her request for a family breakup due to domestic violence.

       37.      On December 26, 2018, an official at the Housing Authority informed Ms. Chavis

that the Housing Authority decided to temporarily issue her a voucher. The Housing Authority’s

stated basis for issuing the temporary voucher was the Housing Authority’s determination that Ms.

Chavis “meets the VAWA definition” (i.e., the VAWA definition of a victim of domestic

violence).

       38.      In issuing the temporary voucher, the Housing Authority specified that it could be

revoked depending upon the outcome of a future hearing (on entitlement to the voucher) that Mr.

Avent had a right to request once he received notice from the Housing Authority. The Housing

Authority also specified that, because Ms. Chavis only had a temporary voucher, it would not

process documentation from her and either her current or potential future landlord to initiate

voucher payments to the landlord (commonly referred to as a “lease-up”).

       39.      In response to follow-up communications from Ms. Chavis’s counsel, the Housing

Authority also made clear that it would not process a recertification for Ms. Chavis as “temporary




                                                 9
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 10 of 18



head of household” to remove Mr. Avent’s income from the purposes of calculating of the Total

Tenant Payment.

       40.     The temporary voucher is a materially insufficient subsidy for Ms. Chavis. The

amount of the subsidy under the temporary voucher remains based Mr. Avent’s and Ms. Chavis’s

joint income. But after Mr. Avent vacated the household, his income was unavailable to Ms.

Chavis, leaving her unable to pay the tenant portion of the rent in full.

       41.     Following the family breakup, the Housing Authority should have processed an

immediate recertification to calculate the Total Tenant Payment based solely on Ms. Chavis’s

limited income, thereby increasing the Housing Authority’s subsidized rent payments to Ms.

Chavis’s landlord.

       42.     The Housing Authority’s decision to reject the request for recertification left Ms.

Chavis in the position of being unable to pay her rent fully and therefore subjects her and her

children to likely eviction.

       43.     On January 9, 2019, Ms. Chavis specifically requested a hearing with the Housing

Authority, because the temporary voucher and denial of the requested recertification deprived Ms.

Chavis, a victim of domestic violence, of her right to continued rental assistance, leaving her at

risk of eviction due to nonpayment of rent.

       44.     On January 11, 2019, the Housing Authority’s Fair Hearings Administrator issued

a letter denying Ms. Chavis’s request for a hearing. The letter, in relevant part, stated as follows:

               [Y]our request for an informal hearing . . . [is denied because] . . . it
               has been determined according to our records that your client (Loren
               Avent) is not the head-of-household and therefore, not entitled to an
               administrative review.

               The regulations governing the grievance process specifies that the
               head-of-household serves as the basis for income eligibility and rent
               determination as well as assumes legal responsibility for the
               household. For that reason, your client does not have standing to


                                                  10
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 11 of 18



               initiate the Housing Choice Voucher Program Informal Hearing
               Procedures under 14 DCMR § 8999.

               While I am sympathetic to your client’s circumstances, the
               administrative grievance process does not entitle individual
               members of a household composition to request a hearing except,
               the head of household. Although an administrative review cannot be
               granted through DCHA’s grievance process, this decision does not
               affect your client’s rights to due process through the judicial system.

       45.     On information and belief, the Fair Hearings Administrator’s letter stated a

continuing policy or practice of the Housing Authority to deny hearings (concerning eligibility to,

and the amount of the subsidy under, Section 8 vouchers) to all victims of domestic violence who

are not listed on vouchers as the head of household prior to a family breakup.

       46.     The Housing Authority has since denied Ms. Chavis’s request that she receive

continued assistance and Ms. Chavis’s landlord has informed counsel for Ms. Chavis that the

Housing Authority has stopped making HAP payments.

       47.     As a result of the Housing Authority’s violation of Ms. Chavis’s rights to continued

assistance, Ms. Chavis suffers an imminent risk of irreparable harm through eviction from her

housing. See Akassy v. William Penn Apts., L.P., 891 A.2d 291, 309 (DCCA 2006) (explaining

that the upheaval of a tenant from her home, even if she can find alternative housing results in a

“cognizable irreparable injury.”)

                                     CLAIMS FOR RELIEF

                                            COUNT I

   Violation of the Due Process Clause of the Fifth Amendment to the U.S. Constitution

       48.     Ms. Chavis realleges and incorporates by reference the allegations in Paragraphs 1

through 47 of this Complaint.

       49.     Ms. Chavis meets the statutory and regulatory criteria entitling to her to housing

subsidies, in the amount established by federal law, under the HCVP.


                                                 11
              Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 12 of 18



        50.     Ms. Chavis’s rights to continued assistance under the HCVP are property rights within

the meaning of the Due Process Clause of the Fifth Amendment to the U.S. Constitution.

        51.     The Due Process Clause requires that the Housing Authority must provide Ms. Chavis

with notice and an opportunity for a hearing in front of a neutral decision-maker before the Housing

Authority may deprive her of HCVP housing subsidies, including by terminating or diminishing her

rights to those subsidies.

        52.     Defendants are persons acting under color of D.C. law, within the meaning of 42

U.S.C. § 1983, in their administration of the HCVP.

        53.     Defendants have violated Ms. Chavis’s Due Process rights by refusing to provide her

with notice and an opportunity for a hearing in front of a neutral decision-maker, before converting

her subsidy from a permanent to a temporary one and then ceasing to make HAP payments to Ms.

Chavis’s landlord, thereby diminishing and then terminating her property rights in the housing

subsidies described above.

        54.     Defendants have violated Ms. Chavis’s Due Process rights by refusing to provide her

with notice and an opportunity for a hearing in front of a neutral decision-maker, before denying her

the opportunity to engage in a recertification process, under which federal law would have required

the Housing Authority to increase Ms. Chavis’s subsidy to an amount based on her current family

income and composition (42 U.S.C. § 1437f(o)(2)). In so doing, Defendants have terminated or

diminished her property rights in the housing subsidies described above, by refusing to recalculate

the subsidies in the higher amount required by federal law.

        55.     42 U.S.C. § 1983 empowers this Court to provide equitable and legal remedies for the

Housing Authority’s violation of Ms. Chavis’s Due Process rights as described above.




                                                 12
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 13 of 18



       56.      As a result of the Housing Authority’s actions, Ms. Chavis has suffered substantial

harm, including but not limited to inability to pay her rent and late fees accrued on her account, and

she suffers the imminent threat of irreparable harm through eviction.

                                            COUNT II

             Violation of the Violence Against Women Act, 34 U.S.C. § 12491(b)(1)

       57.      Ms. Chavis realleges and incorporates by reference the allegations in Paragraphs 1

through 47 of this Complaint.

       58.      Defendants are persons acting under color of D.C. law, within the meaning of 42

U.S.C. § 1983, in their administration of the HCVP.

       59.      Ms. Chavis is a victim of domestic violence within the meaning of the Violence

Against Women Act and its implementing regulations. 34 U.S.C. § 12291(a)(8); 24 CFR 5.2003.

       60.      The Housing Authority violated Ms. Chavis’s individually enforceable rights under

34 U.S.C. § 12491(b)(1) and the HUD implementing regulations 24 C.F.R. §§ 5.2005(b)(1) and

982.315(a)(2), to be ensured of continuing assistance under the HCVP as a victim of domestic

violence.

       61.      Ms. Chavis’s individually enforceable right to be ensured of continuing assistance

includes an entitlement that the assistance will be adequate, in that it must be based upon the income

and family-composition standards established by federal law, which are intended to provide tenants

a subsidy sufficient to cover their rent. The Housing Authority violated that right by issuing Ms.

Chavis a temporary voucher while continuing to calculate her Total Tenant Payment based on the

combined income of both her and her ex-husband, such that the subsidy amount is inadequate to cover

her rent, without his income. In so doing, the Housing Authority has issued a voucher that also




                                                 13
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 14 of 18



violates the standards of 42 U.S.C. § 1437f(o)(2), which requires assistance to be calculated based on

current family income and composition.

       62.     Ms. Chavis’s individually enforceable right to be ensured of continuing assistance

includes an entitlement to have the Housing Authority make an income determination, within a

reasonable time, that satisfies the income standards described above. The Housing Authority violated

that right by refusing altogether to engage in a recertification process that would lead to an adequate

subsidy based upon Ms. Chavis’s limited income.

       63.     This refusal to engage in the recertification process also violated 24 C.F.R.

§ 982.516(c)(2), which allows a family member to request an interim determination of family income

or household composition at any time (based on changes since the last determination) and requires

the Housing Authority to make the determination within a reasonable time. The Housing Authority

has categorically refused to make an interim determination at any time, thereby refusing to make a

determination within a reasonable time.

       64.     Ms. Chavis’s individually enforceable right to be ensured of continuing assistance

includes an entitlement to ongoing assistance, so long as she otherwise meets the requirements of the

HCVP. Ms. Chavis does meet the requirements of the HCVP. The Housing Authority violated her

right to ongoing assistance by issuing Ms. Chavis only a temporary voucher and specifying that it

may later be revoked pursuant to a hearing in which she has no right to participate.

       65.     The Housing Authority further violated Ms. Chavis’s rights by terminating the HAP

payments to her landlord without providing Ms. Chavis with any notice or opportunity for a hearing.

       66.     The Housing Authority’s actions violated Ms. Chavis’s individually enforceable right

to be ensured of continuing assistance by denying her any forum in which to vindicate that right.




                                                  14
             Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 15 of 18



       67.      42 U.S.C. § 1983 empowers this Court to provide equitable and legal remedies for the

Housing Authority’s violation of Ms. Chavis’s rights under the Violence Against Women Act and its

implementing regulations, as described above.

       68.      As a result of the Housing Authority’s actions, Ms. Chavis has suffered substantial

harm, including but not limited to inability to pay her rent and late fees accrued on her account, and

she suffers the imminent threat of irreparable harm through eviction.

                                            COUNT III

             Violation of Title 14 of the District of Columbia Municipal Regulations

       69.      Ms. Chavis realleges and incorporates by reference the allegations in Paragraphs 1

through 47 of this Complaint.

       70.      The District of Columbia Housing Authority Act of 1999 established the Housing

Authority, which administers the HCVP. D.C. Code § 6-202.

       71.      The Housing Authority Board of Commissioners promulgated regulations

implementing provisions of the D.C. Housing Authority Act of 1999. 14 D.C.M.R. § 14-100 et seq.;

49 D.C.R. 7192 (July 26, 2002).

       72.      Ms. Chavis is a victim of domestic violence within the meaning of the D.C. Municipal

Regulations. 14 D.C.M.R. § 5999.1

       73.      The Housing Authority violated Ms. Chavis’s individually enforceable right under 14

D.C.M.R. § 14-5317.6(b)(1) to “continue to receive assistance” when a family breaks up into two

families because of domestic violence.

       74.      Ms. Chavis’s individually enforceable right to be ensured of continuing assistance

includes an entitlement that the assistance will be adequate, in that it must be based upon the income

standards established by D.C. law, which are intended to provide tenants a subsidy sufficient to cover




                                                 15
              Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 16 of 18



their rent. The Housing Authority violated that right by issuing her a temporary voucher based the

combined income of her and her ex-husband, such that the subsidy amount is inadequate to cover her

rent, given her minimal income. In so doing, the Housing Authority issued a voucher that also violates

the standards of 42 U.S.C. § 1437f(o)(2), which requires assistance to be calculated based on current

family income and composition.

        75.     Ms. Chavis’s individually enforceable right to be ensured of continued assistance

includes an entitlement to ongoing assistance. The Housing Authority violated that right by issuing

Ms. Chavis only a temporary voucher and specifying that it may later be revoked pursuant to a hearing

in which she has no right to participate.

        76.     The Housing Authority further violated Ms. Chavis’s rights by terminating the HAP

payments to her landlord without providing any notice or opportunity for a hearing.

        77.     The Housing Authority’s denial of Ms. Chavis’s requested hearing violated her

individually enforceable right to be ensured of continuing assistance, by denying her any forum in

which to vindicate that right.

        78.     The Housing Authority’s denial of Ms. Chavis’s requested hearing also violated 14

D.C.M.R. § 8902.1, because she is a “participant” within the meaning of those regulations, and a

“participant” has a right to a hearing to challenge any determination that affects eligibility or receipt

of assistance, such as the temporary voucher issuance at issue here.

        79.     As a result of the Housing Authority’s actions, Ms. Chavis has suffered substantial

harm, including but not limited to inability to pay her rent and late fees accrued on her account, and

she suffers the imminent threat of irreparable harm through eviction.




                                                   16
            Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 17 of 18



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Loreen Chavis respectfully requests that this Court:

       A.      Issue a preliminary and permanent injunction requiring the Housing Authority to

restore Ms. Chavis’s permanent participation in the HCVP and to recertify the amount of assistance

based on her income, including paying all back payments for the Housing Authority’s portion of

the rent (currently, on information and belief, $2,874 through March 2019) and late fees to her

landlord;

       B.      Issue preliminary and permanent injunction requiring the Housing Authority to adopt

policies and procedures that are consistent with (1) the regulations it issued on November 29, 2018

governing the family breakup process in cases of domestic violence, and detailing the process for

removing the head of household; and (2) its obligations under the Violence Against Women

Reauthorization Act of 2013, 34 U.S.C. § 12291 et seq. and regulations promulgated thereunder

at 24 C.F.R. part 5; and 24 C.F.R. part 982;

       C.      Issue a declaratory judgment declaring that the Housing Authority’s actions deprive

Plaintiff of property without due process of law within the meaning of the Due Process Clause of

the Fifth Amendment to the U.S. Constitution;

       D.      Issue a declaratory judgment declaring that the Housing Authority’s actions providing

temporary and inadequate assistance violate Plaintiff’s rights under the Violence Against Women Act

and related implementing regulations;

       E.      Issue a declaratory judgment declaring that the Housing Authority’s actions providing

temporary and inadequate assistance violate Plaintiff’s rights under Title 14 of the District of

Columbia Municipal Regulations;

       F.      Award Plaintiff damages, reasonable costs, and attorney’s fees; and




                                                17
           Case 1:19-cv-00708 Document 1 Filed 03/13/19 Page 18 of 18



      G.     Grant the Plaintiff such other and further relief as may be just and proper.

                                                   Respectfully submitted,


       /s/ Chinh Q. Le                                    /s/ Daniel G. Jarcho
Chinh Q. Le (D.C. Bar #1007037)                    Daniel G. Jarcho (D.C. Bar #391837)
Heather Latino (D.C. Bar #1007691)                 ALSTON & BIRD LLP
Elena Bowers (D.C. Bar #1031068)                   950 F Street, N.W.
Stephanie Westman (D.C. Bar #1025290)              Washington, DC 20004
LEGAL AID SOCIETY OF THE                           Phone: (202) 239-3300
DISTRICT OF COLUMBIA                               Fax: (202) 239-3333
1331 H Street, N.W., #350
Washington, DC 20005                               Jahnisa Loadholt (D.C. Bar #1031024)
Phone: (202) 661-5979                              ALSTON & BIRD LLP
Fax: (202) 727-2132                                1201 W Peachtree NW
                                                   Atlanta, Georgia 30309
                                                   Phone: (404) 881-7000
                                                   Fax: (404) 881-7777




                                              18
